DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin Cosenza on 4/21/2021.

The application has been amended as follows:

27. A behind-the-ear (BTE) device, comprising:
an electronics component; and
a power component, removably attached to the electronics component, wherein the BTE device is configured with an environmental barrier at a general interface between the electronics component and the power component, 
wherein

the power component has a height that is about that of a height of the electronics component when measured in the same direction as the height of the electronics component, wherein the heights are measured in a vertical direction when the BTE device is worn behind the ear of a recipient, and


Allowable Subject Matter
Claims 8-12, 14, 21-23, 26-30, 32-34 and 36-43 are allowed. The following is an examiner’s statement of reasons for allowance:
Claim 8 recites the unique feature of the electronics component and the power component being configured to rotate relative to one another to removably connect the power component to the electronics component; and the plug slides along a surface of the moisture-resistant seal during the rotation or a crater-like component including a crater wall and a central peak in which a first electrical contact is located, the crater wall surrounding the central peak; a second contact being located between the crater wall and the central peak. Claim 26 recites the unique feature of at least one of the negative terminal or the second contact being biased in a lateral direction of the respective BTE device component so as to provide give in the lateral direction when the components are attached to one another to enable the first contact to come into electrical contact with the positive terminal, or at least one of the negative terminal or the second contact being biased in a longitudinal direction of the respective (BTE device component) so as to provide give in the lateral direction when the components are attached to one another to enable the first contact to come into electrical contact with the positive terminal. Claim 27 recites the unique feature of the power component having a height that is about that of a height of the electronics component when measured in the same direction as the height of the electronics component, wherein the heights are measured in a vertical direction when the BTE device is worn behind the ear of a recipient, and the BTE including an earhook, a tip of the earhook being located below a plane extending normal to the same direction as the height of the electronics component, the plane being located at a location where the electronics component meets the BTE device when viewed from the outside, wherein the electronics component is located above the plane. The closest prior art does not disclose or suggest such features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Examiner, Art Unit 2653